Citation Nr: 0804709	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for alcohol and 
substance abuse.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the veteran's claims 
of service connection for PTSD, major depression, and alcohol 
and substance abuse.  The Board remanded this case in April 
2005.  Pursuant to the remand, the veteran was scheduled for 
an RO hearing in November 2007, but he notified the RO in the 
same month that he was not seeking such a hearing.

The issues of service connection for major depression and for 
and alcohol and substance abuse are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has been diagnosed with PTSD, but this diagnosis 
is not predicated on a corroborated in-service stressor; 
moreover, the veteran did not participate in combat with the 
enemy during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2003.  While this letter was issued after the appealed 
rating decision, the veteran's case was subsequently 
readjudicated in a series of issuances beginning with a July 
2003 Statement of the Case, consistent with the Mayfield line 
of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only a 
service connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For reasons described in further detail below, a VA 
examination has been found to not be "necessary" with 
regard to the PTSD clam pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  Here, this 
diagnosis has been indicated in multiple reports, including 
VA outpatient evaluation reports from April and May of 2002 
and a report of hospitalization from October to December of 
2002 at the Worcester State Hospital in Worcester, 
Massachusetts.  As such, the Board is therefore fully 
satisfied that the veteran has a current diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal and a sharpshooter 
commendation; there is no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge or, indeed, that he served in the 
Republic of Vietnam.  Moreover, the veteran's service medical 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting combat.  His principal 
duties included work as a military policeman and as a supply 
man.  In short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that he has reported several incidents during the pendency of 
this appeal.

In April 2002, the veteran reported that he was taken 
prisoner at gunpoint, along with three other military police, 
by Asmarian police in Ethiopia.  He reported being accused of 
abuse on certain Ethiopian horse-and-buggy drivers, and he 
described being tortured physically and mentally before being 
released to his commanding officer.  He also noted being on 
the scene of a motorcycle accident where the driver "was 
completely split in half from head to crotch."   
Additionally, he reported witnessing a man beat up his female 
companion, seeing "strange diseases up close," viewing 
children being beaten and starving, and watching a man split 
open another man's head with a rock.  He did not provide any 
dates in conjunction with these reported stressors.  

The Board notes that the veteran's service personnel records 
are entirely negative for his reported abuse due to arrest 
and incarceration in Ethiopia.  While he was headquartered in 
Asmara (now capital of the independent nation of Eritrea), 
the only incident reports from this portion of the veteran's 
service concern offenses that the veteran was accused of 
committing in August 1972, including defacing a facility door 
and throwing water balloons at several Ethiopian nationals.  
The disciplinary action following these incidents was taken 
by the service department.  
.
Additionally, the veteran reported during his 2002 
hospitalization at Worcester State Hospital that after being 
stationed in Ethiopia he "[w]ent on to see some combat in 
Cambodia, as well as Vietnam," notwithstanding the complete 
absence of corroboration of service in the Republic of 
Vietnam during the his period of active duty service.  
Similarly, the Board observes that an October 2005 
correctional facility social work record reflects that the 
veteran reported recurring flashbacks "of his days as a 
P.O.W. in Vietnam." 

Given the lack of specificity concerning the veteran's 
reported stressors, as well as the fact that his reported 
Vietnam stressors are inherently incredible since he did not 
serve there, the Board has found no basis for action in terms 
of stressor corroboration with the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records).

Similarly, to date the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed PTSD.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
of a corroborated in-service stressor and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran in regard to this particular claim, 
in contrast with the claims described in the REMAND portion 
of this decision.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.


REMAND

As a preliminary matter, the Board observes that the Court 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

In its April 2005 remand, the Board requested a VA 
psychiatric examination to address the veteran's claimed 
major depression and alcohol and substance abuse, in view of 
mental health treatment during service.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001) (holding that 38 
U.S.C.A. § 1110, in light of its legislative history, allows 
that VA compensation benefits are available for alcohol or 
drug-related disability that arises secondarily from a 
service-connected disorder).  This examination was scheduled 
for July 2007; the veteran was notified of the examination at 
his then-current address in Massachusetts but did not report 
for the examination.  Soon thereafter, in September 2007, the 
veteran nevertheless notified the RO that he was presently 
incarcerated at a Rhode Island facility and that he wanted 
his examination to be rescheduled.

Under the circumstances, the Board finds that VA must obtain 
medical evidence addressing the pending questions, as this is 
necessary to adjudicate his appeal.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d).  
The Board is cognizant that, at last report, the veteran was 
incarcerated.  However, the Court has long held that 
incarcerated veterans are entitled to the same care and 
consideration given to their fellow veterans.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 
Vet. App. 190 (1991)).  Moreover, the Court has cautioned 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement."  Id.  

As such, on remand, the RO should determine whether the 
veteran continues to be incarcerated.  Thereafter, the RO 
must either afford him a formal VA psychiatric examination 
or, if that is not possible, coordinate efforts with the 
correctional facility to accommodate the veteran by arranging 
for an examination to be conducted at the correctional 
facility at which he is incarcerated to determine the 
etiology of his claimed disorders.  

If the veteran remains incarcerated, and if it is not 
practically possible to have him examined at the correctional 
facility, in light of Bolton and Wood, the Board 
preliminarily finds that a VA examiner should review the 
veteran's medical records and provide an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  If practically possible, given the 
logistics of coordination with the 
correctional facility, the veteran should 
be afforded a VA psychiatric examination, 
with an appropriate examiner, to determine 
the nature, extent, and etiology of any 
psychiatric disability found to be 
present.  If such examination is not 
practically possible, then the action 
requested in paragraph 2 of this remand 
should alternatively be accomplished.

It is imperative that the examiner who is 
designated to examine the veteran review 
the evidence in the claims file and 
acknowledge such review in the examination 
report.  All necessary tests and studies 
should be conducted.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any psychiatric 
disability found to be present, other than 
PTSD, is related to or had its onset 
during service.  In addition, if the 
examiner diagnoses the veteran as having a 
psychotic disorder, the examiner should 
opine as to whether it is at least as 
likely as not that the disease had an 
onset within one year of his separation 
from service in November 1972.  The 
examiner should also state whether the 
veteran has an alcohol and/or substance 
abuse problem, and if so, whether he has 
either disorder as a result of another 
psychiatric disability other than PTSD.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include 
citations to specific evidence in the 
record, in a typewritten report.

2.  If such examination is not practically 
possible, the RO should alternatively 
furnish the claims file to an appropriate 
examiner for a review of the complete file 
and a medical opinion.

Again, the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any psychiatric 
disability found to be present, other than 
PTSD, is related to or had its onset 
during service.  In addition, if the 
examiner diagnoses the veteran as having a 
psychotic disorder, the examiner should 
opine as to whether it is at least as 
likely as not that the disease had an 
onset within one year of his separation 
from service in November 1972.  The 
examiner should also state whether the 
veteran has a alcohol and/or substance 
abuse problem, and if so, whether he has 
either disorder as a result of another 
psychiatric disability other than PTSD.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include 
citations to specific evidence in the 
record, in a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
service connection for major depression and 
for alcohol and substance abuse should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


